Citation Nr: 0015169	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right wrist fracture.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified honorable military service from 
November 1968 to November 1972 (as noted in a November 1978 
administrative decision).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

In his February 1999 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  However, in a 
subsequent submission received in the same month, he 
clarified that he instead sought a local RO hearing before a 
hearing officer.  See 38 C.F.R. § 20.704(e) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right wrist disability is productive of 
limitation of motion, particularly with regard to ulnar 
deviation, and subjective complaints of pain, but there is no 
evidence of ankylosis of the wrist or the fingers.

3.  The veteran's left wrist disability is productive of 
limitation of motion, particularly with regard to ulnar 
deviation, and subjective complaints of pain, but there is no 
evidence of ankylosis of the wrist or the fingers.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a right wrist fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a left wrist fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for higher initial evaluations are plausible and 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him in developing the facts pertinent to his claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  

In the appealed June 1998 rating decision, the RO granted 
service connection for residuals of right and left wrist 
fractures on the basis of in-service evidence of such wrist 
fractures from August 1969.  A 10 percent evaluation was 
assigned for each wrist disability, effective from February 
1998.  These evaluations have since remained in effect and 
are at issue in this case. 

The RO based these initial evaluations on the results of a 
March 1998 VA examination, during which the veteran 
complained that his wrists hurt so much that he had trouble 
doing work.  The examination revealed approximately 70 
degrees of dorsiflexion and 70 degrees of palmar flexion in 
each wrist.  Also, ulnar deviation of 15 degrees and radial 
deviation of 10 degrees were noted.  The veteran had no snuff 
box tenderness, and Lockman's test was negative.  There was 
subjective diffuse tenderness on the dorsum of the wrists, 
but there was no tenderness over the TSCC.  The veteran had 
symmetric grip strength of 5/5 and full range of motion of 
all fingers.  Two point discrimination was less than six 
centimeters in the ulnar and median nerve distributions, and 
the veteran's radial, median, and ulnar nerves were all 
intact motorwise.  There was no atrophy.  The impression was 
of bilateral subjective wrist pain, with no objective 
evidence of significant limitation of motion.  X-rays 
revealed bilateral dorsal intercalated segmental instability 
deformity, right and possibly left scapholunate separation 
representing carpal instability, probable old fractures of 
both radial and ulnar styloids, degenerative changes of the 
right scaphoradial joint, and a cyst in the left scaphoid.

During his April 1998 VA hearing, the veteran indicated that 
his wrist pain was moderate to severe, depending on how much 
he used his hands, and that the right wrist was the more 
painful wrist.  Also, the veteran testified that he was no 
longer employed and that his hand problems made finding work 
difficult.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's right and left wrist 
disabilities separately at the 10 percent rate under 38 
C.F.R. § 4.71a, Diagnostic Code 5215 (1999).  Under this 
section, a maximum 10 percent evaluation is warranted on the 
basis of either dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm.  These 
evaluations do not vary depending on whether a major wrist or 
a minor wrist is at issue, although the Board observes that 
the veteran is right-handed.  See 38 C.F.R. § 4.69 (1999).

As the 10 percent evaluations assigned in this case are the 
maximum evaluations available under Diagnostic Code 5215, the 
Board has reviewed the veteran's bilateral wrist symptoms to 
determine whether higher evaluations might be available under 
other diagnostic codes.  In this regard, the Board observes 
that there is evidence of limitation of motion of each wrist, 
particularly with regard to ulnar deviation.  Also, the 
examiner who conducted the March 1998 VA examination noted 
subjective tenderness on the dorsum of each wrist and 
rendered an impression of bilateral subjective wrist pain.  

However, while the Board has considered other potentially 
applicable diagnostic criteria, there is no evidence of 
ankylosis of either wrist at a favorable angle in 20 to 30 
degrees of dorsiflexion (the criteria for a 20 percent 
evaluation for a minor joint and a 30 percent evaluation for 
a major joint under Diagnostic Code 5214).  Also,  there is 
no evidence of ankylosis of any of the veteran's fingers (as 
would provide a basis for a higher evaluation under 
Diagnostic Codes 5216-5219).  Moreover, the Board does not 
find such objective evidence of right or left wrist pain as 
would warrant a higher evaluation for either wrist under 38 
C.F.R. §§ 4.40 and 4.45 (1999); rather, the veteran's wrist 
pain has been described as subjective.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1996).  In short, there is no basis 
for evaluating the veteran's right and left wrist 
disabilities under any diagnostic criteria other than 
Diagnostic Code 5215.  

Overall, the criteria for initial evaluations in excess of 10 
percent for the veteran's right and left wrist disabilities 
have not been met.  As such, the preponderance of the 
evidence is against the veteran's claims for those benefits.  
The Board acknowledges that, under 38 U.S.C.A. § 5107(b) 
(West 1991), all doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's present claims, that doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether higher evaluations 
were warranted for any periods of time following the initial 
grants of service connection so as to warrant "staged" 
ratings due to significant changes in the level of the 
veteran's disabilities.  Rather, the symptomatology reported 
during the pendency of this appeal has remained essentially 
consistent, with the degrees of severity at all times fully 
contemplated by the assigned evaluations.  Moreover, the 
veteran has not alleged, and the record does not demonstrate, 
that any recent findings were used in any way to deprive him 
of higher ratings when he was originally evaluated by the VA.  
See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected right and left wrist disabilities 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations.  
While the veteran has indicated that he is not currently 
employed, he has presented no employment records or other 
documentary evidence suggesting that his wrist disabilities 
preclude work.  There is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right wrist fracture is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left wrist fracture is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

